Citation Nr: 0123582	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  96-16 291	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an effective date earlier than May 31, 1994 
for the award of a permanent and total disability rating for 
non-service connection pension purposes.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

In its September 1997 decision, the Board denied an effective 
date earlier than May 31, 1994, for a non-service connected 
pension.  The veteran appealed that decision to the United 
States Court of Claims for Veterans Appeals (hereinafter, 
Court).  Pursuant to a joint motion, the Court, in July 1999, 
vacated the Board decision and remanded the matter to the 
Board.  Later that month the Board remanded the issue to the 
RO for further development.  The requested development has 
been completed and the case has been returned to the Board 
for further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A September 18, 1991 letter advised the veteran of the 
RO's denial of his claim for a permanent and total rating for 
pension purposes and of his appellate rights.

3.  The veteran's notice of disagreement with the decision 
was received on October 20, 1991; a statement of the case was 
issued on November 20, 1991 and a supplemental statement of 
the case was issued on February 12, 1992.

4.  The veteran failed to submit a substantive appeal within 
sixty days of the issuance of the supplemental statement of 
the case or within one year following the notice of the 
rating decision denying his claim.

5.  The veteran subsequently filed a informal claim for a 
permanent and total rating for pension purposes on May 1, 
1995; VA treatment records indicate that the earliest date of 
treatment within one year prior to the claim's submission was 
May 31, 1994.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 31, 1994, 
for a permanent and total rating for pension purposes have 
not been met.  38 U.S.C.A. §§ 1502, 1521, 5101, 5107, 5110, 
7105 (West 1991); Veterans' Claims Assistance Act of 2000, 
Pub. L No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.157, 3.400, 20.202, 20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In the present case, the RO awarded the veteran nonservice-
connected pension benefits effective from May 31, 1994.  The 
veteran timely appealed the effective date of the award.  In 
an October 1995 letter, the RO informed the veteran of the 
reasons for the denial.  A statement of the case was issued 
in December 1995.  In September 1997, the Board denied the 
veteran's appeal.  The veteran appealed the case to United 
States Court of Appeals for Veterans Claims, and the case was 
remanded to the Board in July 1999.  Thereafter, in July 
2000, the Board remanded the case to the RO.  In a September 
2000 letter, the RO informed the veteran of the evidence 
necessary to complete the claim.  A supplemental statement of 
the case was issued in March 2001, and in June 2001, the RO 
informed the veteran of the changes brought about by the 
VCAA.  

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed with respect to 
this issue, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claims 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5103A.


The Law and Regulations

Generally, the effective date of an award of disability 
pension benefits based on a reopened claim after final 
disallowance will be the date or receipt the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(1)(ii).  Once a formal claim 
for pension has been disallowed for the reason that the 
disability was not permanently and totally disabling, receipt 
of a VA examination report or VA hospitalization will be 
accepted as an informal claim for pension, and the date of VA 
examination or the date of admission to the VA facility will 
be accepted as the date of receipt of a claim.  38 C.F.R. 
§ 3.157(b).  

An appeal consists of a timely notice of disagreement in 
writing and after a statement of the case has been furnished, 
a timely substantive appeal.  A substantive appeal shall be 
filed within sixty days from the date of mailing of the 
statement of the case, or within the remainder of the one-
year period from the date of mailing of the notification of 
the initial review and determination being appealed, 
whichever period ends later, or within sixty days from the 
date of mailing of the supplemental statement of the case.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.202, 20.302(b), 
(c).

Factual Background

The veteran filed his original claim for disability pension 
benefits in March 1971.  An April 1971 rating decision denied 
his claim.  He submitted several claims to reopen his claim 
for disability pension benefits over the ensuing years.  On 
August 29, 1991, the RO received a claim from the veteran's 
representative for disability pension benefits.  Based on a 
review of the VA outpatient treatment records, the RO, in 
September 1991 denied the claim.   The RO issued a letter on 
September 18, 1991, notifying the veteran of its decision and 
advising him of his appellate rights.  His notice of 
disagreement was received on October 30, 1991, with a request 
that he be afforded a VA examination to assess the severity 
of his disabilities.  A statement of the case was issued on 
November 20, 1991, along with a letter advising the veteran 
of the requirements necessary to perfect his appeal and an 
enclosed VA Form 9.  In December 1991, the veteran was 
afforded a VA compensation examination.  Thereafter, a 
supplemental statement of the case was issued on February 12, 
1992, with an accompanying letter again advising the veteran 
that a substantive appeal must be received within sixty days 
of the issuance of the supplemental statement of the case or 
within one year following the notification of the decision, 
to perfect his appeal.  The veteran contends that he 
submitted a timely substantive appeal and was afforded a 
personal hearing in early 1992.  There is no objective 
evidence of record corroborating the veteran's contentions.

The RO received the veteran's request to reopen his claim for 
disability pension benefits on May 1, 1995.  At the same 
time, the veteran submitted VA treatment records indicating 
treatment as early as May 31, 1994.  A September 1995 rating 
decision granted the veteran a non-service connected pension 
effective from May 31, 1994.  The current issue arises from 
that decision and subsequent Board and Court actions.

Pursuant to the Court's July 1999 order and the Board's 
subsequent remand, the RO attempted to ascertain whether 
there was evidence that the veteran submitted a timely 
substantive appeal to the 1991 rating decision or that he 
testified at a personal hearing sometime in early 1992.  Hard 
copies of January 2001 RO email messages indicate that the 
Central Transcription Activity (CTA) had no hearing 
transcripts dated prior to 1999.  A review of the claims 
folder finds no evidence of a substantive appeal or evidence 
that that the veteran submitted a substantive appeal in 1992.  
Moreover, in its March 2001 supplemental statement of the 
case, the RO indicates that, although it could not be 
determined with a 100 percent certainty whether a hearing was 
held in February 1992, there was evidence to a degree of 
reasonable certainty that one had not been held.  It was 
noted that the claims folder contained no copies of any 
notice to report for a scheduled hearing or of a hearing 
transcript in the claims file, which are routinely maintained 
in the claims folder and sent to the veteran and his 
representative.  Further, there was no evidence of such in 
the file maintained by his representative and the veteran had 
submitted no objective evidence that a hearing was held in 
early 1992 or that he submitted a timely substantive appeal.  

The RO concludes that the supplemental statement was issued 
because the rating specialist, probably as the result of an 
informal request from the veteran's representative or at an 
informal hearing with the veteran present, ordered a VA 
examination be provided the veteran.  The rating specialist 
most likely overlooked the preparation of the Report of 
Contact.  Although the 1992 supplemental statement of the 
case refers to a hearing officer, the RO notes that rating 
specialists were routinely assigned to duty as temporary 
hearing officers and he may have presented himself at an 
informal hearing as an hearing officer and therefore the 
notification accompanying the February 1992 supplemental 
statement of the case probably referred to him in that 
capacity.

Analysis

In the instant case, the veteran asserts that he is entitled 
to disability pension benefits effective from August 29, 
1991, the earlier date he submitted his claim for a pension, 
because he continuously prosecuted his claim since that date.  
He further contends that he perfected his appeal of the 
September 1991 rating decision by submitting a timely 
substantive appeal and testifying at a personal hearing in 
early 1992.  

The Court has held that the "presumption of regularity" that 
attends the official actions of governmental officials 
imposes a presumption that VA properly discharged its 
official duties and that that presumption can be overcome 
only by clear evidence to the contrary.  Redding v. West, 13 
Vet. App. 512 (2000)(applied the presumption of regularity to 
whether the RO received the veteran's power of attorney that 
was mailed to the correct RO address); Davis v. Brown, 7 Vet. 
App. 298, 300 (1995) (citing Ashley v. Derwinski, 2 Vet. App. 
307, 308- 309 (1992)).

The Board is of the opinion that the veteran's mere 
allegations that he submitted a timely substantive appeal, as 
well as was afforded a personal hearing in early 1992, 
together with the fact that the cover letter accompanying the 
February 1992 supplemental statement of the case indicates 
the claim was reviewed by a hearing officer, and evidence 
that the claims folder was renovated in 1992, does not 
constitute clear evidence to rebut the presumption of 
regularity.  In this respect, the Board acknowledges the 
veteran's account of his hearing and that he submitted a 
timely appeal.  As noted in the prior Board decision, the 
veteran does not deny that he received notice of the decision 
or copies of the statement of the case and supplemental 
statement of the case.  Although he alleges he submitted the 
Form 9 in a timely fashion, neither the veteran or his 
representative have been able to produce a copy of the letter 
and the RO, after conducting an inquiry, has been unable to 
find evidence that a Form 9 was submitted or a copy of any 
relevant substantive appeal.  

Likewise, there is no corroborating objective evidence that 
the veteran testified at a hearing in 1992.  In this respect, 
the RO has provided a highly plausible explanation of why the 
February 1992 letter accompanying the supplemental statement, 
referred to the rating specialist as a hearing officer.  The 
Board also finds the content of the February 1992 
supplemental statement more probative than the veteran's 
later recollections.  The supplemental statement of the case 
addresses only the evidence of the December 1991 VA 
examinations and is silent regarding any alleged personal 
hearing.  The absence in the record of any request from the 
veteran for a personal hearing, as well as the absence of RO 
routine notices regarding a scheduled hearing is also more 
probative than the veteran's allegations and the indication 
that a hearing officer reviewed the claims file.  Therefore 
Board finds that the preponderance of the evidence fails to 
show that veteran perfected his appeal of the September 1991 
rating decision and that the September 1991 rating decision 
became final through the veteran's failure to perfect his 
appeal.  

Accordingly, there is no basis in the record for establishing 
an earlier effective date for the grant of nonservice-
connected pension benefits.  The Board concludes that the 
proper date for the award of non-service connected pension 
benefits is May 31, 1994, the earliest date the veteran 
received VA treatment for his disabilities in the year 
preceding his submission of his successful claim. 


ORDER

Entitlement to an effective date earlier than May 31, 1994, 
for the award of a permanent and total disability rating for 
non-service connection pension purposes is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

